Title: To James Madison from William Maury, 4 December 1819
From: Maury, William
To: Madison, James


Dear Sir,
Charleston 4 Decr 1819
It certainly will appear singular to you that a merchant should make a communication upon a subject so different from his occupation, to an Agricultural Society, but this is the object of my letter in the hope that it may be serviceable.
Perhaps you may remember when I had the pleasure of being at your House, that we had some conversation upon the effect which the second crop of Clover had upon Horses, viz salivation—by accident I mentioned this to a gentleman in Boston & that you could not account for it. He told me it was owing to a weed which springs up with the second crop, the seed of which is amongst the clover seed; called “Lobelia inflata” or Indian Tobacco, a description of which will be found in the American Medical Botany by Jacob Bigelow, published in Boston. This he has known to have had effect upon the Human frame in cases where Mercury has failed.
When in Boston the Agricultural Society at Brighton met, to which meeting I went, & was highly gratified at the display of Cattle & Manufactures, some fine cloths were exhibited & the judges said if there was any superiority in the finest English it could only be in those few pieces which were manufactured for some of our Royal folks at 110 /. ⅌ yard.

I heard from my Father 25 Octr. He was quite well & seemed to think he could give you some encouragement for shipping your crop of Tobacco. He was selling very fine leaf at 8½ d. Pray present my compliments to Mrs Madison & with remembrance to my fellow traveller I have the honor to be Dear Sir Your most obedient servant
William Maury
